Citation Nr: 1545339	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  09-05 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1980 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

In June 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the proceeding is associated with the claims file. 

The Board remanded the case in March 2012 and in March 2014 for further development.  It now returns for appellate review.   


FINDING OF FACT

The Veteran's PTSD is medically linked to a verified stressor during active military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are satisfied. 38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the claim for PTSD has been granted, any error related to VA's duties to notify and assist under the VCAA is moot.  See 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159; Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


I. Analysis

The Veteran claims entitlement to service connection for PTSD.  For the following reasons, the Board finds that service connection is established. 

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (west 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a). 

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2015), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  The regulation also specifies circumstances in which a claimant's lay testimony alone may be sufficient to establish the in-service stressor.  See § 3.304(f)(1)-(4). 

Service connection may be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a), including psychoses.  38 C.F.R. §§ 3.303(b), 3.307, (2015); see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Under 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  As PTSD is not defined as a psychosis under § 3.384, and the Veteran has not been diagnosed with or otherwise shown to have a psychosis or any of the disorders categorized as psychoses under § 3.384 during the pendency of this claim, the presumptive provisions applicable to chronic diseases do not apply.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). 

With regard to evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) , this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).  (The Board notes that the DSM-IV has recently been updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations, including § 4.125, to reflect this update. 79 Fed. Reg. 45093. The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id.)

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Here, the service connection elements for PTSD are satisfied.  The Veteran experienced a verified in-service stressor, he has a current diagnosis of PTSD, and the record supports the causal relationship between the verified stressor and the current diagnosis of PTSD.  Because the evidence is at least in equipoise, the Veteran's claim for service connection for PTSD will be granted.  

The Veteran has a verified noncombat stressor.  While in basic training at Ft. Knox, Kentucky in February 1980, he personally witnessed a fellow soldier be fatally wounded by a hand grenade during a training exercise.  The Joint Services Records Research Center (JSRRC) verified in a June 2008 report that a soldier was killed in an incident involving a hand grenade on the same day that the Veteran was at the hand grenade range at Ft. Knox, as reflected in his service personnel records.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); accord Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Cohen, 10 Vet. App. at 146-47.  The fact that the Veteran completed the hand grenade training course on the same day as this verified incident is sufficient to support his assertion that he personally witnessed it.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (holding that corroboration of every detail of the stressor, including the claimant's actual physical proximity, is not required).  Accordingly, the stressor element is satisfied.  See 38 C.F.R. § 3.304(f).  

The Board also notes that the Veteran reported witnessing another soldier falling from a twenty-foot high beam and landing on his head during basic training.  This stressor is not verified.  The Board sent the Veteran a letter seeking additional documentation in an attempt to verify this stressor on March 2012.  The Veteran did not respond or provide any further detail regarding the incident.  Because there is a verified in-service stressor, the Board will continue service connection analysis based on the verified noncombat stressor involving a hand grenade.  

The Veteran has a current diagnosis of PTSD.  The Veteran was first diagnosed with PTSD in June 2007 in a psychiatric evaluation conducted by B. Enowitch, M.D. in conjunction with an application for Social Security benefits.  In this examination, the Veteran reported having PTSD and completing a two-month treatment program at the West Haven VAMC in 1989.  An August 2012 request for treatment records from the West Haven VAMC was unsuccessful.  Dr. Enowitch's Axis I evaluation included a diagnosis of PTSD but did not include any reasoning that lead him to his diagnosis.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f) (2015)

In February 2008, a VA licensed clinical social worker diagnosed the Veteran with PTSD after he requested individual therapy.  She reported that he was experiencing memory loss, anxiety, and depression.  She further opined that he witnessed a fellow soldier injured by a hand grenade in basic training and has been troubled by the event ever since.  

In March 2008, the Veteran was again diagnosed with PTSD at the Newington, VA Medical Center (VAMC) due to military trauma.  The nurse reported in the intake note that the Veteran had increased depression and nightmares in the months prior to treatment and that he believed the source of his symptoms was his witnessing the violent death of a fellow soldier while at basic training.  Specifically, the Veteran reported that he witnessed a fellow soldier panic while participating in a live grenade training range.  According to the Veteran, the soldier dropped a grenade at the training range and was fatally injured by the explosion.  After the incident, the Veteran reported that he began using substances to numb his anxiety and deal with nightmares from that event.  He also reported living in fear and anxiety, afraid of going to sleep and afraid of death.  

At another session that same month at the Newington VAMC, the Veteran's PTSD diagnosis was reconfirmed.  The nurse's medication management note reflects that the Veteran reported watching and re-watching the hand grenade incident replaying in front of him at least once a day.  The nurse further opined that he was experiencing classic symptoms of PTSD related to his time in the military in the form of flashbacks and nightmares, that he was very avoidant and isolative, and that he felt detached from relationships.  The Veteran was prescribed Risperidone with Quetiapine to treat his PTSD symptoms.  

In an April 2008 medication management note, the nurse noted that the Veteran's nightmares improved but he still experienced daytime visions of military trauma from the military that remained quite bothersome and intrusive.  

Then in May 2009, the Veteran began treatment with a new VA psychiatrist.  During his intake examination, the psychiatrist again diagnosed the Veteran with PTSD.  Her assessment included the Veteran's military trauma of witnessing another soldier get "blown up" by a grenade in basic training in the 1980s.  The psychiatrist's Axis I diagnosis included PTSD along with anxiety and insomnia.  In July 2009, she provided a letter to the Veteran stating that it was at least as likely as not that there is a relationship between his condition and his military service.  

A June 2012 private psychiatric evaluation conducted by J. Shelton, M.D. reflects that the Veteran reported having difficulty with depression as well as symptoms related to PTSD in the context of ongoing drug and alcohol abuse.  The Veteran reported a long history of psychiatric treatment dating back more than 20 years.  Dr. Shelton also noted that he reported having a history of trauma when he was in basic training in the Army referring to an accident with a hand grenade which he witnessed and found to be traumatizing and that he experienced intrusive daytime recollections as well as nightmares.  Dr. Shelton diagnosed the Veteran with PTSD, opioid abuse, and alcohol abuse and prescribed him Celexa and Trazodone for his symptoms.  

The Veteran received treatment from Dr. Shelton on three distinct occasions in 2013.  During his first visit, the PTSD diagnosis was repeated and the Veteran's medication remained the same as prescribed in June 2012.  Then in May 2013, Dr. Shelton prescribed the Veteran new medication for his PTSD related symptoms.  A follow-up visit in July 2013 again confirmed the PTSD diagnosis and continued the Veteran's prescribed medication.  

The Veteran was treated several times by Dr. Shelton and a Licensed Clinical Social Worker in 2014.  In February, the Veteran was once again diagnosed with moderate PTSD as well as major depressive disorder, opioid abuse, alcohol abuse, cocaine abuse, and cannabis abuse.  As a justification for a diagnosis of PTSD, the physician noted that the Veteran reported disrupted sleep and intrusive thoughts about past exposure to violence and death due to military trauma resulting from the hand grenade incident.  Private and VA treatment records show that the Veteran's PTSD diagnosis remained unchanged throughout 2014.  

The forgoing diagnoses of PTSD are presumed to accord with the DSM-IV criteria, and were rendered during the pendency of this claim.  Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).  

Two unfavorable medical opinions were provided by a VA examiner, but are at least counterbalanced by the evidence supporting a diagnosis of PTSD related to the in-service stressor.  During a September 2009 PTSD compensation examination, the VA examiner diagnosed the Veteran with polysubstance dependence and an unspecified mood disorder rather than PTSD.  In support of his diagnosis, he opined that the Veteran continued to describe re-experiencing symptoms including distress and reactivity when exposed to reminders of the stressor which was only noted in the record over the last two years.  The examiner further opined that the Veteran's extensive history of chronic and severe mental illness and very impaired social and vocational function was well documented in the record preceding him seeking treatment for PTSD.  He stated that the Veteran re-experiencing symptoms of the military stressor occurred in the context of a much broader and severe mental illness and impairment that are unrelated to his military trauma.  

The same VA examiner issued a supplemental opinion in June 2012 again concluding that the Veteran's PTSD was less likely than not incurred in service or caused by the claimed in-service stressor.  His rationale for the opinion was that the evidence did not support a diagnosis of PTSD despite some notations of it in the clinical record.  He discounted the opinion of a prior examiner stating that she did not have the benefit of extensive documentation in the file describing the Veteran's substantial pre-military problems, extensive post-military psychiatric and substance history, the absence of any mention of military trauma, or the Veteran's own assertion in the past regarding the verified stressor that he "never really thought it was an issue," when she opined that the Veteran's PTSD was at least as likely as not related to his in-service trauma.  The examiner then further opined that the Veteran's level of overall pathology far exceeded that which could be attributed to one stressor never before considered noteworthy.  Ultimately, this VA examiner concluded that the Veteran did not have PTSD in accordance with the diagnostic criteria as set forth in the DSM-IV.

The Board finds the VA examiner's unfavorable opinions do not outweigh the PTSD diagnoses based on the Veteran's in-service stressor.  The VA opinions essentially conclude that the PTSD diagnoses of record were rendered without the benefit of reviewing the entire record, including evidence of significant psychiatric pathology unrelated to service, including a history of substance abuse.  Yet, the evidence shows that the treating medical professionals, including psychiatrists, who rendered the PTSD diagnosis based on the reported in-service stressor did consider the Veteran's medical history, including his history of substance abuse.  The fact the Veteran may have overlapping pathology or distinct diagnoses does not necessarily diminish the probative value of these findings.  At most, the VA examiner's opinion represents a different viewpoint but does not outweigh these findings.  

Thus, the Board finds that the September 2009 and June 2012 VA opinions are at least counterbalanced by the probative value of the medical findings of PTSD based on the in-service stressor.  In this regard, three different medical professionals including a psychiatrist diagnosed the Veteran with PTSD from 2007 to 2014, a seven year period.  Given the length of time of treatment by multiple providers as opposed to the one-time examinations conducted by the VA examiner and the consistency of the diagnosis by multiple medical professionals, the Board assigns more probative value to the opinions of the medical professionals who treated the Veteran for a longer period of time, or finds that they at least place the evidence in relative equipoise.    

The Board assigns significant probative value to Dr. Shelton's diagnosis and reports.  He consistently diagnosed the Veteran with PTSD from 2009 to 2014 and prescribed medication to alleviate his PTSD symptoms.  Dr. Shelton's PTSD diagnosis took into consideration an oral recitation of the medical history recounted by the Veteran.  

In sum, although there are two medical opinions unfavorable to the Veteran's claim that he currently has PTSD, the probative value of the unfavorable medical reports is at least counterbalanced by the probative value of the other medical opinions.  Given the number of providers who diagnosed the Veteran with PTSD, the duration of treatment by Dr. Shelton creating a familiarity with the Veteran, and the fact that the providers took into consideration the entire medical history including substance abuse history while still diagnosing the Veteran with PTSD, the Board finds that the evidence is at least in equipoise that the Veteran has a current diagnosis of PTSD.  Thus, resolving reasonable doubt in favor of the Veteran, the current diagnosis element of service connection is satisfied.  See 38 C.F.R. § 3.102; 5.107 (2015).  

Finally, there is a medical nexus between the verified in-service stressor and the Veteran's current PTSD diagnosis.  The VA psychiatrist's July 2009 letter stated it is at least as likely as not that there is a relationship between the Veteran's condition and his military service.  Her opinion was based an in-person examination and a review of the Veteran's medical records.  Therefore, the Board assigns significant probative value to the VA psychiatrist's July 2009 letter.  Moreover, other diagnoses of PTSD of record were specifically based on the Veteran's reported in-service stressor, as shown in the above discussion, thus further supporting a medical link between his current PTSD symptomology and this stressor. 

Although the June 2012 VA opinion concluded that the Veteran's PTSD was less likely than not incurred in or caused by the claimed in-service injury, event or illness, this conclusion was solely based on the premise that the Veteran did not have PTSD in conformance with the DSM-IV criteria.  For the reasons previously discussed, the Board finds that the evidence supports the diagnosis of PTSD based on a verified in-service stressor.  The June 2012 opinion does not outweigh the findings in support of a medical relationship to service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a medical nexus exists between the Veteran's PTSD and the verified stressor incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.304(f). 

Because all three service connection elements are satisfied, service connection for posttraumatic stress disorder (PTSD) is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.304(f); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails). 


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


